NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                 Fed. R. App. P. 32.1




    United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted January 3, 20121
                               Decided March 12, 2012

                                        Before

                         RICHARD A. POSNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

No. 11-2476

AYAZ AHMED,                                      Petition for Review of an Order of the
    Petitioner,                                  Board of Immigration Appeals.

      v.                                         No. A 076-773-886

ERIC H. HOLDER, JR., Attorney
General of the United States,
      Respondent.

                                      ORDER

     Ayaz Ahmed, a citizen of Pakistan, petitions for review of an order of the Board of
Immigration Appeals denying his motion to reopen his removal proceedings. This is our


      1
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 11-2476                                                                              Page 2



second time reviewing such a petition from Ahmed. See Ahmed v. Holder, 383 F. App’x 558,
560 (7th Cir 2010). As we explained before, after the Board upheld its original order of
removal, Ahmed filed an untimely motion to reopen those proceedings. He tried to justify
his late filing by reference to the statutory exception for changed country conditions, see
8 U.S.C. § 1229a(c)(7)(C)(i), but the Board denied his motion. Ahmed then petitioned this
court for review. We denied the petition because Ahmed had failed to challenge the
Board’s refusal to reopen the case; instead, he focused only on the underlying order of
removal, over which we had no jurisdiction. Ahmed, 383 F. App’x at 560.

       A few months after our decision, Ahmed filed a second motion to reopen with the
Board. Again, he argued that the changed circumstances exception excused his late filing.
The Board denied Ahmed’s renewed motion to reopen on the ground that he had not met
his “heavy burden” to produce material evidence of changed country conditions in
Pakistan that would support a grant of asylum. The Board found that the affidavits Ahmed
had attached to his motion lacked sufficient detail and that news articles detailing current
events, such as the recent murder of Imran Farooq – a former leader of the group with
which Ahmed was affiliated (the Mohajir Quami Movement (MQM)) – and the activities
of the Taliban in Pakistan, did not show materially changed country conditions that were
tied to Ahmed’s “race, religion, nationality, membership in a particular social group, or
political opinion,” as required by law. See 8 U.S.C. § 1231(b)(3)(A); see also Pelinkovic v.
Ashcroft, 366 F.3d 532, 356 (7th Cir. 2004).

        We have jurisdiction to review the Board’s denial of Ahmed’s second motion to
reopen, but we do so deferentially, looking only for abuse of discretion. Calma v. Holder, 663
F.3d 868, 873 (7th Cir. 2011) (citing Kucana v. Holder, 130 S. Ct. 827 (2010)). There is no such
abuse here. Although Ahmed accurately describes many changes that have taken place in
Pakistan since his first hearing in December 4, 2007, especially with respect to its
relationship with the United States, he fails to explain how these changes are relevant to
his claim for withholding of removal. He continues to argue that he has a well-founded fear
of persecution should he return to Pakistan because of his political affiliation with MQM,
which has had a violent relationship with a rival faction, the Haqiqi Mohajir Quami
Movement (MQM-H). Ironically, some of the evidence Ahmed submitted to the Board in
his recent motion actually undermines this assertion. The New York Times reported, in an
article discussing Imran Farooq’s murder, that the MQM is now “the dominant party” in
Karachi. Although the article described how the MQM’s “split into two factions” in the
early 1990s prompted a wave of violence, it did not mention any changes in this pattern
No. 11-2476                                                                          Page 3



that have occurred after Ahmed’s 2007 hearing. Adam B. Ellick & Huma Imtiaz, Pakistani’s
Death in London Sets Off Unrest in Karachi, N.Y. TIMES, Sept. 17, 2010, at A6. The weight of
the other evidence Ahmed offered concerned the possibility that his children, some born
in the United States, could be targeted or recruited into terrorist groups upon returning to
Pakistan. Although that allegation is indeed disturbing, it unfortunately is not relevant to
Ahmed’s claims with respect to his own removal proceedings.

      We conclude that there is no abuse of discretion here in the Board’s refusal to
reopen Ahmed’s removal proceedings, and we therefore DENY the petition for review.